Citation Nr: 9917520	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1977 to May 1988.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted a claim of entitlement to 
service connection for sarcoidosis, and assigned a 
noncompensable evaluation, effective December 13, 1994.  The 
veteran disagreed with the assigned evaluation, and a 
Statement of the Case (SOC) was issued in June 1995.  The 
veteran filed a timely substantive appeal in September 1995.  
This claim returns to the Board following remand in June 
1997.


FINDING OF FACT

The medical evidence establishes that the veteran's current 
lung impairment is not attributable to sarcoidosis, and there 
are no objective findings of active eye, dermatologic, or 
joint symptoms of sarcoidosis.


CONCLUSION OF LAW

An increased (compensable) initial evaluation for sarcoidosis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (1998); 38 C.F.R. 
§ 4.97, Diagnostic Code 6811 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected sarcoidosis 
is more severely disabling than reflected by the 
noncompensable evaluation assigned by the RO following the 
initial grant of service connection.  The propriety of the 
initial evaluation of the veteran's service-connected 
disability presents a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Fenderson v. West, 12 Vet. App. 119 (1999).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Factual Background

The veteran's service medical records reflect that he had 
complaints of bilateral lower limb swelling in October 1986.  
On examinations, bilateral hilar adenopathy was noted on 
radiologic examination of the chest.  Non-caseating 
granulomas consistent with sarcoidosis were found on biopsy 
in November 1986.  The veteran required steroid therapy for 
pulmonary, ophthalmologic, and dermatologic manifestations of 
sarcoidosis, and remained on steroids at the time of his 
disability retirement.

The report of an April 1990 examination for purposes of the 
temporary disability retired list (TDRL) reflects that the 
veteran had Stage II pulmonary sarcoidosis, sarcoid uveitis, 
resolved, sarcoid cutaneous lesions, intermittently active, 
and sarcoid arthropathy, persistently active, among other 
diagnoses.  There were intermittent arthralgias of the small 
joints, wrists, ankles, and knees.  The veteran had 
persistent dyspnea on exertion.  The examiner concluded that 
the veteran had marked decrease in diffuse (sic) capacity and 
had restrictive lung disease.

The veteran thereafter applied for compensation benefits in 
December 1994.  On VA examination conducted in March 1995, 
the veteran reported having yellow sputum occasionally.  
Radiologic examination of the chest was negative for 
adenopathy or interstitial pulmonary nodules.  The veteran 
reported smoking two packs of cigarettes per day.  The 
veteran complained of swelling and aching of the knees, 
elbows, and shoulders.  He reported that he was not on any 
medication.  The veteran had full range of motion of all 
joints without evidence of swelling.  The examiner concluded 
that the veteran had sarcoidosis, currently stable and in 
remission.

On VA examination conducted in August 1997, the veteran 
complained of shortness of breath after climbing one-half of 
a flight of stairs.  He stated he was able to walk five 
blocks in five minutes.  He reported that he continued to 
smoke, about two packs of cigarettes per day, and denied 
sputum production.  Radiologic examination of the chest was 
negative for adenopathy or interstitial pulmonary nodules.  
Pulmonary function testing disclosed forced vital capacity 
(FVC) of 81 percent of predicted, forced expiratory volume in 
one second (FEV-1) of 62 percent of predicted, for an FEV-
1/FVC ratio of 67 percent.  The examiner concluded that 
pulmonary function tests showed a moderate obstructive 
ventilatory defect, and that lung volumes showed significant 
air trapping and hyperinflation, consistent with obstructive 
physiology.  The examiner concluded that the veteran's 
obstructive lung disease was probably secondary to tobacco 
abuse.  

On VA examination conducted in August 1998, the veteran's FVC 
was 86 percent of expected, the FEV-1 was 91 percent of 
expected, and the FEV-1/FVC ratio was 87 percent without use 
of a bronchodilator.  These findings were interpreted as 
normal pre-bronchodilator spirometry results.  The veteran 
reported occasional episodes of thick yellow phlegm averaging 
two to three days per month.  He reported taking no pulmonary 
medications or other pulmonary treatment.  He reported joint 
pain.  He continued to smoke two to three packs of cigarettes 
a day.  

The examiner concluded that the pulmonary symptoms of the 
veteran's sarcoidosis were in remission, as there was no 
hilar lymphadenopathy, but the continued joint symptoms 
suggested that there were some residuals of sarcoidosis.  The 
examiner further concluded that the veteran's pulmonary 
function testing showed mild obstructive disease, which was 
attributable to smoking.  The examiner explained that 
pulmonary sarcoidosis results in restrictive rather than 
obstructive defects.  

Analysis, Old and New Criteria

At the time of the March 1995 rating decision, the veteran's 
sarcoidosis was evaluated by analogy to pleurisy (empyema), 
under 38 C.F.R. § 4.97, Diagnostic Code 6811.  The Board 
notes that this portion of the regulations was revised, 
effective October 7, 1996, during the pendency of this 
appeal.  See 61 Fed. Reg. 46,720- 46,731 (1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The evidence reflects that the Board 
notified the veteran, by its June 1997 remand, that those 
rating criteria had been amended.  The RO's discussion of the 
facts in relation to the new criteria reflect that the RO 
considered the veteran's sarcoidosis under the new criteria.  
The Board, likewise, has considered both the "old" 
criteria, applicable prior to the amendments to the 
regulations, and the "new" criteria contained in the 
regulation as amended. 

Under the "old" criteria, by analogy under Diagnostic Code 
6811, the diagnostic code for pleurisy, a 10 percent 
disability rating was warranted for a moderate condition, 
with some embarrassment of respiratory function.  A 30 
percent disability rating was assigned for moderately severe 
symptomatology, with residual marked dyspnea or cardiac 
embarrassment on moderate exertion.  The Board notes that 
there was no specific diagnostic code in the Schedule for 
sarcoidosis.  See 38 C.F.R. §§ 4.20, 4.27.  

When the regulations governing the respiratory system were 
revised, Diagnostic Code 6811, pertaining to purulent 
pleurisy (empyema), was removed.  Diagnostic Code 6846, 
providing criteria for evaluation of sarcoidosis, was added.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6846, chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment warrant a noncompensable evaluation.  
A 30 percent evaluation is warranted with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
steroids.  
Additionally, Diagnostic Code 6846 provides that sarcoidosis 
may be evaluated under the criteria for chronic bronchitis, 
38 C.F.R. § 4.97, Diagnostic Code 6600.  That diagnostic code 
authorizes a 10 percent evaluation with an FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) 66 to 80 percent predicted.  

The medical evidence establishes that the veteran currently 
has only obstructive lung impairment, and that such 
impairment cannot be attributed to sarcoidosis, because 
sarcoidosis is manifested by restrictive lung impairment.  
Thus, it would not be reasonable for the Board to grant a 
compensable evaluation for lung impairment, under either the 
old or the new criteria, as the evidence establishes that the 
veteran's current lung impairment is not etiologically 
related to his service-connected disability.  

The Board notes the veteran's contention that his sarcoidosis 
has not improved since his service separation.  However, the 
evidence as a whole establishes that the severity of the 
veteran's sarcoidosis decreased after his service discharge, 
although the physicians who conducted the examinations for 
service purposes opined that it was unlikely to improve.  The 
medical evidence reflects that the veteran's complaints and 
findings have remained essentially the same since he filed 
the December 1994 claim underlying this appeal.

The Board notes, for example, that the veteran complained, at 
the time of VA examination in March 1995, that he had 
episodes of production of yellow phlegm.  The veteran again 
noted this complaint at the time of VA examination in August 
1998.  The medical evidence from the 1998 examination 
establishes that no pulmonary disability due to sarcoidosis 
was present.  The veteran's episodes of sputum production in 
1998 cannot be attributed to sarcoidosis, and the evidence 
reflects that the veteran's symptoms were stable.  

The Board also notes that private correctional facility 
medical records, dated from August 1991 through May 1994, 
reflect that the veteran's sarcoidosis did not require 
treatment or use of corticosteroids during his incarceration.  
He did not seek medical treatment for or express complaints 
of shortness of breath during his incarceration, nor was any 
symptom for which he did seek treatment attributed to 
sarcoidosis.  A radiologic examination of the lungs in April 
1993 was free of infiltrates and was unremarkable.  

The Board has also considered whether other applicable 
criteria might warrant a compensable initial evaluation under 
any other "old" or "new" rating criteria.  The Board has 
considered whether the evidence of record raises any 
reasonable doubt that the veteran's respiratory impairment 
might have met the old criteria for bronchitis under the new 
criteria for a 10 percent evaluation under Diagnostic Code 
6600, the criteria for bronchitis.  However, since the 
evidence establishes that there is no evidence of restrictive 
disease which might be associated with sarcoidosis, but only 
obstructive pulmonary impairment, for which service 
connection has not been granted, is present, there is no 
basis on which to award a compensable evaluation for 
respiratory impairment. 

There is no evidence that the veteran has required use of any 
medication or treatment for pulmonary or other residuals of 
sarcoidosis since he filed his claim for service connection 
for sarcoidosis in 1994.  At present, dermatologic, 
ophthalmologic, and joint symptomatology associated with 
sarcoidosis have resolved or are in remission.  Although the 
veteran voiced subjective complaints of joint symptoms on VA 
examination, there is no medical or other objective evidence 
of loss of range of motion, so a compensable evaluation is 
not warranted under any diagnostic code for evaluation of 
loss of range of motion.  The veteran's subjective complaints 
of intermittent joint arthralgia are not compensable, in the 
absence of any objective medical evidence of loss of range of 
motion, swelling, objective observation of pain on movement, 
or other abnormality established on objective examination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1994). 

Thus, there is no evidence, either under the "old" 
regulations or under the new regulation, that the veteran 
meets any criteria for a compensable evaluation.  The 
evidence is not in equipoise to meet or approximate the 
criteria for a compensable evaluation for sarcoidosis.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are therefore not applicable to warrant a compensable 
evaluation.


ORDER

An increased (compensable) initial evaluation for sarcoidosis 
is denied.   




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

